Citation Nr: 1103659	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  10-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to April 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in May 2008, a statement of the case 
was issued in May 2010, and a substantive appeal was received in 
June 2010.

In addition, although the Veteran initially requested a RO 
hearing in May 2008 and a Board hearing in June 2010, he 
subsequently withdrew his requests in June 2010.  38 C.F.R. 
§ 20.704(e) (2010).

The issue of entitlement to service connection for 
tinnitus was raised by the Veteran's June 2010 substantive 
appeal, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the record as it currently stands is inadequate for 
the purpose of rendering a fully informed decision.  Therefore, 
the Board finds that additional development is necessary prior to 
final appellate review.  In such circumstances, a remand to the 
AMC/RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the claim.  
See Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  The Board notes that the lack of any 
evidence that a claimant exhibited hearing loss during service is 
not fatal to a claim.  The laws and regulations do not require 
in-service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United States 
Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385. . . .  For example, if the record 
shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to 
the injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran has submitted private post-service treatment records 
in support of his claim.  The audiograms show that the Veteran 
has a current hearing loss disability for VA purposes in both 
ears.  However, the records do not provide a nexus opinion.

The Board notes that the Veteran has not been afforded a VA 
medical examination to assess the nature and etiology of his 
claimed hearing loss disability.  In this regard, VA has a duty 
to assist claimants in the development of facts pertinent to 
their claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.

The Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  
Therefore, the Board finds that a VA examination and medical 
opinion, which is clearly based on full consideration of the 
Veteran's documented medical history and assertions and which is 
supported by a clearly stated rationale, is needed to resolve the 
hearing loss claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, the Board notes that all of the Veteran's service 
personnel records are not associated with the claims file.  In 
this regard, the Veteran stated on his June 2010 substantive 
appeal that he had multiple incidents of noise exposure while on 
active duty service.  Specifically, he contends that he was 
assigned to photograph a flooded area while flying in a single 
engine aircraft.  He was also assigned to photograph the 
Thunderbirds at the Nellis Air Force Base.  Additionally, he was 
assigned to a photographic reconnaissance mission in Vietnam.  
The Veteran claims that all of these assignments involved very 
loud, noisy environments, which could have impacted his hearing.  
Given that the Veteran's type of service is relevant to his claim 
for service connection for hearing loss, these records are 
relevant to the claim and should be specifically requested.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Therefore, the Board 
believes it appropriate to request all of the Veteran's service 
personnel records in order to afford the Veteran every 
consideration with his appeal.

Also, the Board observes that all relevant post-service treatment 
records may not be associated with the claims file.  In this 
regard, the Board notes that the Veteran received medical 
treatment from the Reese Air Force Base Hospital prior to its 
closure.  The Board notes that the RO last received treatment 
records from this facility in September 1985.  The Board finds 
that the record is unclear as to whether the RO has taken all 
appropriate action to request and obtain treatment records from 
this facility since September 1985.  Therefore, in order to 
afford the Veteran every consideration with his appeal, the Board 
is of the opinion that he should be provided another opportunity 
to authorize VA to obtain these records.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Furthermore, it appears that all relevant VA treatment records 
may not be associated with the claims file.  Specifically, the 
record documents that the Veteran receives outpatient treatment 
from the VA Lubbock Clinic, which is part of the Amarillo VA 
Health Care System.  It appears as though all of these records 
may not be associated with the claims file.  In this regard, 
there appears to be a gap of records between June 2001 and March 
2006.  In addition, the most recent treatment record is from 
September 2007.  VA is required to obtain relevant VA treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In light of 
the need to return the case of other development, the AMC/RO 
should obtain any missing VA treatment records relevant to the 
appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
all of the Veteran's post-service treatment 
records from the Reese Air Force Base 
Hospital that are not currently incorporated 
into the claims file, specifically including 
treatment records since September 1985.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

2.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
personnel records that are not already 
incorporated into the claims file.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

3.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal, specifically including outpatient 
treatment records from the Lubbock Clinic 
between June 2001 and March 2006, and records 
since September 2007.

4.  Then, the Veteran should be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of his claimed 
hearing loss disability.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., 50% 
or higher degree of probability) that the 
Veteran's claimed hearing loss disability 
is causally related to his active duty 
service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

5.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.

6.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


